Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1810
                      Lower Tribunal No. F15-23920
                          ________________


                          Lawyer Stanley, Jr.,
                                  Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Pizzo v. State, 945 So. 2d 1203, 1207 (Fla. 2006)

(setting forth elements of organized fraud, including: “(1) [e]ngaging in or

furthering a systematic, ongoing course of conduct (2) with (a) intent to

defraud, or (b) intent to obtain property by false or fraudulent pretenses,

representations, or promises, or willful misrepresentations of a future act”);

see also Beamon v. State, 23 So. 3d 209, 210-11 (Fla. 4th DCA 2009)

(explaining ongoing course of conduct and noting that “[t]he Legislature has

the power to criminalize the same acts in different ways, without any

impropriety in making conduct involved in one case subject to prosecution

either as several instances of grand theft or in sum as an organized

scheme to defraud”); Sewall v. State, 783 So. 2d 1171, 1179 (Fla. 5th DCA

2001) (affirming conviction where the record adequately demonstrated that

there was competent substantial evidence to support the jury’s verdict that

Sewall engaged in ongoing conduct).




                                      2